Case 2:19-cV-09464-KSH-CLW Document 1 Filed 04/10/19 Page 1 of 9 Page|D: 1

Bobby’s 6.|-001

UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

X
Bobby’s Department Store, Inc. :
Civil Action No.: 19-CV-
(To be assigned)
Plaintiff,
v.
Bobby’s Discount, Inc.
Defendant.
` X
COMPLAINT FOR FEDERAL TRADEMARK
INFRINGEMENT, UNFAIR COMPETITION,
AND REQUEST FOR JURY TRIAL
l. This action arises under the Tradernark Laws of the United States, as

hereinafter more fully appears. Subject Matter Jurisdiction is conferred on this Court by 28
U.S.C.§§ 1331 and 1338 & 15 U.S.C. §1121. Personal jurisdiction is proper since the
defendant has used an infringing service mark for retail store services in this District. Venue
is proper under 28 U.S.C. §1391(b) & (c).

2. Plaintiff, Bobby’s Department Store Inc. (hereinafter “Plaintiff” or
“Bobby’s”) is a corporation duly organized and existing under the laws of the State of New

York, and having a place of business at 1628 Church Street, Brooklyn, NY 11226.

Case 2:19-cV-09464-KSH-CLW Document 1 Filed 04/10/19 Page 2 of 9 Page|D: 2

3. Defendant, Bobby’s Discouiit, Inc. (hereinafter “Bobby’s Discount” or
“defendant”), on information and belief, is a corporation of New Jersey, having a place of
business at 279-281 Main Street, Orange, New Jersey 07050. Defendant has sold a wide
range of various household goods and consumer products in its retail store in New Jersey
under the infringing service mark and trade name BOBBY’S, and therefore the defendant
is doing business in New Jersey, and is subject to this Court’s personal jurisdiction

BACKGROUND FACTS

4. Plaintiff Bobby’s adopted, has used and is the owner of all rights, title and
interest in the service marks BOBBY’S DEPT. STORE and BOBBY’S since December
1979, for use on retail store services selling various household goods and clothing, and has
been using said marks in interstate commerce since at least as early as December 1979.

5. More specifically, Plaintiff Bobby’s is the owner of U.S. Trademark
Application Serial Number No. 87/698267 filed on November 27, 2017, for the service mark
BOBBY’S DEP':I`. STORE for use in connection with retail store services, and online retail
store services featuring various household goods and clothing, in International Class 35 (See
official record of;application for registration, attached hereto as Exhibit A). The application
has been fully examined by the USPTO and was approved for publication recently on
February 2, 201?. The mark was then officially published by the USPTO for opposition
purposes on Marr:h 12, 2019. (Plaintiff had an earlier registration for the mark BOBBY’S
issued in 1989 by the USPTO, which inadvertently lapsed when its prior trademark counsel
passed away, in and around 2010; Reg. No. 1,555,313).

2

 

Case 2:19-cV-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 3 of 9 Page|D: 3

6. The BOBBY’S and BOBBY’S DEPT. STORE service marks and trade
names have become recognized by consumers and distributors as specifically emanating
from plaintiff Bobby’s. More specifically, as a result of plaintiffs continuous and extensive
sales and marketing over a 40 year period, the plaintiffs service marks have become well-
known throughout the retail industry, and particularly iri the New York/New Jersey
metropolitan area.

7. Plaintiff operates 4 retail stores in the New York City and New Jersey
metropolitan area using its service marks in connection with the sale and advertising of its
retail store servic=ies, including use of the marks online, This includes a retail store located in
Elizabeth, New Jersey, which has been operating since 1991.

8. Defendant corporation, Bobby’s Discount Inc., was formed in May 2017 with
the State of New jersey Plaintiff learned in and around October 2017 that defendant Bobby’s
Discount Inc. was infringing on its service marks by using the identical service mark and
trade name BOBlSY’S for its retail store in Orange, New Jersey. Specifically, Defendant has
been marketing and providing retail store services, including online, featuring the same
goods as plaintiff, namely, household goods and clothing under the retail store service mark
and trade name leBBY’S. Attached as Exhibit B are color photos showing defendant’s
retail store in Orange, New Jersey, which is approximately only 21 miles from Plaintiff’s
store trading as B;OBBY’S, in Elizabeth, New Jersey. Also attached as part of Exhibit B are

defendant’s social media and online marketing of its retail goods.

Case 2:19-cv-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 4 of 9 Page|D: 4

9. Defendant was advised by plaintiffs counsel sending cease and desist letters
on October 17, 2017, which was re-sent on November 16, 2017, advising of plaintiffs
service mark rights, and said letters demanded that plaintiff cease and desist from
committing trademark infringement and unfair competition The letters were sent by
certified mail, Fedex and email. The October 2017 letter was re-sent on November 16, 2017
by Fedex and was signed for by Defendant’s manager J. Bella on November 17, 2017. A
further detailed cease and desist letter was sent by counsel to defendant on November 30,
2017. However, defendant has not responded at all or ceased use of the infringing mark and
trade name in connection with its retail stores and web site/social media sites. Thus,
Defendant has continued to use the identical BOBBY’S mark to unjustly enrich itself with
full knowledge of plaintiffs trademark rights, which is egregious and in bad faith.

10. Still further, actual confusion has occurred several times where customers or
prospective customers have confused the store names and BOBBY’S marks of plaintiff and
defendant, and have been confused as to whether they are operated by the same owners, or
whether the stores are affiliated with each other or part of the same chain.

11. Defendant’s use of the BOBBY’s mark is willful and is financially damaging
to plaintiff As further evidence of willful infringement and bad faith intent, defendant’ s store
signs are in the same red letters and white background as the letters of the BOBBY’S store
signs displayed by plaintiff on its stores

12. Dtiring 2018, Plaintiff has been investigating its claims and gathering evidence
as to defendant’s activities, and plaintiff has also been prosecuting its U.S. Trademark

4

 

Case 2:19-cV-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 5 of 9 Page|D: 5

application in 20-_18 so that it could secure approval from the USPTO and be in a position to
soon obtain a federal registration of its mark prior to filing suit in the U.S. District Court.

13. Specifically, plaintiffs ‘267 trademark application referenced above passed
the examination 'phase, and was recently approved for publication and published by the
USPTO on Marcli 12, 2019. A registration is expected to be printed in and around May 2019.
Upon issuance of the registration, this Complaint will be amended to add a count for
trademark infringement under 15 U.S.C. 1114, protecting federally-registered marks.

14. Based on all of the foregoing, and the attached exhibits, plaintiff then

proceeded to file-this lawsuit.

Ml
FALSE DESIGNATION OF ORIGIN
UNDER 15 U.S.C. 1125§a)

15. Defendant’s actions of providing retail store services featuring household
goods and general consumer products using the identical service mark BOBBY’S, in
interstate commerce, in the same geographic area, without the consent of plaintiff, is a false
designation of origin and a misrepresentation as to source, and has caused and continues to
cause a likelihooil of confusion, mistake, and deception in the minds of the public.

16. Defendant’s use of the identical service mark BOBBY’S as a false
designation of origin and a misrepresentation as to source iri interstate commerce has
infringed plaintiffs service mark rights in the BOBBY’S and BOBBY’S DEPT. STORE

5

 

Case 2:19-cV-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 6 of 9 Page|D: 6

Marks identifiedabove in violation of Section 43(a) of the Lanham Act, 15 U.S.C. 1125(a).

17. Defendant’s use of the identical service mark BOBBY’ S as a false designation
of origin and a misrepresentation as to source in interstate commerce has infringed plaintiff s
service mark rights in its BOBBY’S mark identified above in violation of Section 43(a) of
the Lanham Act, 15 U.S.C. 1125(a), and has allowed defendant an unfair advantage to
obtain gains, profits and inflict a disadvantage on plaintiff based on its infringing use of the
BOBBY’S mark.

18. By reason of the foregoing, plaintiff has been injured by way of lost sales and
profits in an ampunt not yet fully determined, but believed to be in excess of $500,000.

19. Defendant’s actions have been knowing, intentional, wanton, and willful,
entitling plaintiff to actual monetary damages, treble damages, defendant’ s profits, plaintiff s
attorney's fees, the costs plaintiff incurs in this action, and any other remedies awarded by
this Court.

COUNT 2
NEWl-JERSEY UNFAIR COMPETITION N.J.SA. 856 et sea.

20. Plaintiff repeats and re-alleges the allegations contained in paragraphs l
through 19 above, as if fully set forth and incorporated herein.

21. Defendants’ actions of advertising and providing retail store services in the
field of household goods and related consumer items under Plaintiff’s service mark
BOBBY’S, in interstate commerce, in the same geographic area, and without the consent of

Plaintiff, has caused and continues to cause confusion, mistake, and deception in the minds

Case 2:19-c\'/-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 7 of 9 Page|D: 7

of the public.

22. Defendant’s actions constitute palming off, misappropriation and infringement
of Plaintiffs service marks BOBBY’S and BOBBY’S DEPT. STORE, which is actionable
under the New Jersey law of unfair competition

23. By reason of the foregoing, Plaintiff has been injured in a damage amount not
yet fully determined, but believed to be in excess of Five Hundred Thousand Dollars
($500,000) of lost profits since 2017, due to lost sales with various customers by virtue of
defendant’s use of plaintiffs mark.

24. Defendants’ actions have been knowing, intentional, wanton, and willful,
entitling Plaintiff to money damages in an amount not yet fully determined but believed to
be at least Five Ijlundred Thousand dollars($500,000), plus punitive damages, defendant’s

illegal profits, attorney's fees, and the costs of this action

WHEREli`ORE, plaintiff demands:

1. a preliminary and permanent injunction preventing defendant’s continued
infringement of plaintiffs BOBBY’S mark, and BOBBY’S DEPT. STORE mark, and all
confusingly similar variations thereof, preventing defendant’s continued use of the
infringing mark liOBBY’ S , as a false designation oforigin, a misrepresentation as to source,
and preventing cpntinued unfair competition

2. an accounting of profits and money damages under Section 1117 of the

 

Case 2:19-ci/-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 8 of 9 Page|D: 8

Lanham Act resulting from defendant’s service mark infringement, false designation of
origin, and unfair competition, and the trebling of such damages under the federal trademark
laws, because ofthe knowing, intentional, willful, and wanton nature of defendant’ s conduct;

3. an award of punitive damages under New Jersey state law for intentional and
willful acts of unfair competition;

4. an award of interest, attorney's fees, and costs;

5. That defendant be required to pay to plaintiff damages in the amount not yet
determined by believed to be in excess of FIVE HUNDRED TI-IOUSAND DOLLARS
($500,000) which plaintiff has sustained in consequence of defendant’s infringement of said
BOBBY’S Mark, and the BOBBY’S DEPT. STORE mark, and said unfair trade practices
and unfair competition, and to account for:

(a)§ All gains, profits, and advantages derived by defendant by said service
mark infringement, unfair trade practices and unfair competition; and

(b):" All gains, profits, and advantages derived by defendant by its
l infringement of said service mark and such damages as to the Court
shall appear proper within the provisions of the federal trademark

statutes;

6. That plaintiff have such other and hirther relief as is just and equitable.

 

Case 2:19-cV-O9464-KSH-CLW Document 1 Filed 04/10/19 Page 9 of 9 Page|D: 9

JURY DEMAND

Plaintiff hereby demands its right to trial by jury on all issues triable to a jury pursuant

to Rule 38 of the Federal Rules of Civil Procedure.

Dated: April 2, 2019

By:

Respectfully submitted,
Bobby’s Dept. Store Inc.

s/Joseph Sutton/
JOSEPH E. SUTTON (JS-9864)
EZRA SUTTON (ES-2189)
EZRA SUTTON, P.A.
Plaza 9 Bldg., 900 U.S. Hwy. 9
Woodbridge, New Jersey 07095
(Ph.) 732-634-3520

(Fax) 732-634-3511

Attorneys for Plaintiff
Bobby’s Dept. Store Inc.

Trial Counsel

EZRA SUTTON, Esq.

Plaza 9, 900 Route 9
Woodbridge, New Jersey 07095
(732)-634-3520 PH

(732)- 634-/3511 FAX
Attorneys for Plaintiff

